NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3503
                                       ___________

                           KAREEM HASSAN MILHOUSE,
                                              Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-16-cv-00618)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 21, 2017

         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                            (Opinion filed: November 8, 2017)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Kareem Hassan Milhouse appeals the District Court’s order dismissing his petition

for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. For the reasons below, we

will affirm the District Court’s order.

       In his petition, Milhouse challenged disciplinary proceedings which resulted in the

loss of 68 days of good conduct time. 1 He had been charged with possession of a weapon

and destroying Government property, namely a mattress. He argued that there was

insufficient evidence to support the charges. He asserted that the damaged mattress had

another inmate’s name written on it in black marker and that the homemade knife was

found in a separate mattress on the top bunk of a shared cell. The District Court

dismissed the petition before service, and Milhouse filed a timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and review the District Court’s

denial of federal habeas relief de novo. Denny v. Schultz, 708 F.3d 140, 143 (3d Cir.

2013). A decision to revoke good time credits must be supported by some evidence.

Superintendent v. Hill, 472 U.S. 445, 454 (1985). This “does not require examination of

the entire record, independent assessment of the credibility of witnesses, or weighing of

the evidence. Instead, the relevant question is whether there is any evidence in the record

that could support the conclusion reached by the disciplinary board.” Id. at 455-56.



1
 According to the electronic docket of the United States District Court for the Eastern
District of Pennsylvania, Millhouse is serving a prison sentence of 894 months for bank
robbery and firearm charges. He also has a consecutive sentence of 300 months for
aggravated sexual assault, sexual abuse, assault, escape, and possession of a dangerous
weapon in a federal facility. Given that he has sentences totaling almost one hundred
years, the loss of 68 days would appear to have little practical effect on the total sentence
he will serve.
                                              2
       In finding that Milhouse committed the charges, the Hearing Officer relied on the

written report of the officer who performed the cell search and photographs of the knife

and the damaged mattress. We have held that the discovery of contraband within a

shared cell constitutes “some evidence” that each prisoner in the cell possessed the

contraband. Denny, 708 F.3d at 146. Thus, the discovery of the knife in Milhouse’s cell

supports the Hearing Officer’s conclusion that Milhouse possessed the weapon. As for

his mattress, Milhouse did not dispute that it was damaged; rather, he asserted that he

received it that way. The Hearing Officer gave greater weight to the institution’s

procedure to issue unaltered bedding to inmates. Thus, there was also some evidence that

Milhouse had damaged his mattress.

       Milhouse requests that we consider documents he attached to a motion to reopen

filed pursuant to Fed. R. Civ. P. 60(b). However, this motion was filed after he filed this

appeal. These documents were not before the District Court when it entered its decision,

and we may not consider them. See Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1165

(3d Cir.1986) (“The only proper function of a court of appeals is to review the decision

below on the basis of the record that was before the district court.”). Moreover, those

documents do not undermine our conclusion that some evidence supports the Hearing

Officer’s decision.

       For the above reasons, we will affirm the District Court’s decision.




                                             3